Exhibit 10.27

 

NON-COMPETITION AND NON-SOLICITATION AGREEMENT

THIS NON-COMPETITION AND NON-SOLICITATION AGREEMENT (the “Agreement”) is entered
into and effective as of July 31, 2006 (the “Effective Date”), by and between
IT&E International Group, Inc. a Delaware corporation (“IT&E”), and Philip
Lavin, Ph.D., an individual (“Seller”), the Chief Executive Officer and majority
shareholder of Averion Inc., a Massachusetts corporation (“Averion”), with
respect to the following facts:

A.            Pursuant to that certain Agreement and Plan of Merger dated June
30, 2006, by and among IT&E, IT&E Merger Sub, Inc., IT&E Acquisition Co., Inc.
and Averion (the “Merger Agreement”), Averion shall merge with IT&E Merger Sub,
Inc.;

B.            Seller will benefit from the transactions contemplated by the
Merger Agreement;

C.            Seller has made business contacts through Averion and is otherwise
intimately familiar with, and knowledgeable about, the ongoing business of
Averion and Averion’s confidential information;

D.            Seller acknowledges and agrees that the delivery of this Agreement
is a material inducement and closing condition for IT&E proceeding with and
consummating the transactions contemplated by the Merger Agreement; and

E.             Seller acknowledges and agrees that the purpose of this Agreement
is the protection of the legitimate business interests of IT&E, including,
without limitation, the goodwill of any and all IT&E Entities (as defined
below).

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
are acknowledged by each signatory hereto, the parties hereto covenant and agree
as follows:


1.             DEFINITIONS.  FOR PURPOSES OF THIS AGREEMENT, THE FOLLOWING TERMS
HAVE THE MEANINGS SPECIFIED OR REFERRED TO IN THIS SECTION.


1.1.          “PERSON” MEANS ANY INDIVIDUAL, CORPORATION (INCLUDING, BY WAY OF
EXAMPLE ONLY AND WITHOUT LIMITATION, ANY NON-PROFIT CORPORATION), GENERAL OR
LIMITED PARTNERSHIP, LIMITED LIABILITY COMPANY, JOINT VENTURE, ESTATE, TRUST,
ASSOCIATION, ORGANIZATION, LABOR UNION OR OTHER ENTITY OR GOVERNMENTAL BODY.


1.2.          “RELATED PERSON” MEANS (I) WITH RESPECT TO A SPECIFIED PERSON THAT
IS AN INDIVIDUAL, EACH OTHER MEMBER OF SUCH INDIVIDUAL’S FAMILY; AND (II) WITH
RESPECT TO A SPECIFIED PERSON OTHER THAN AN INDIVIDUAL, ANY PERSON THAT DIRECTLY
OR INDIRECTLY CONTROLS, IS DIRECTLY OR INDIRECTLY CONTROLLED BY OR IS DIRECTLY
OR INDIRECTLY UNDER COMMON CONTROL WITH SUCH SPECIFIED PERSON.  FOR PURPOSES OF
THIS DEFINITION, THE “FAMILY” OF AN INDIVIDUAL INCLUDES THE INDIVIDUAL, THE
INDIVIDUAL’S SPOUSE AND FORMER SPOUSES, ANY OTHER NATURAL PERSON WHO IS RELATED
TO THE INDIVIDUAL OR THE INDIVIDUAL’S SPOUSE WITHIN THE SECOND DEGREE AND ANY
OTHER NATURAL PERSON WHO RESIDES WITH SUCH INDIVIDUAL.


--------------------------------------------------------------------------------




 


2.             NON-COMPETITION.  AS A MATERIAL INDUCEMENT FOR IT&E TO CONSUMMATE
THE TRANSACTIONS CONTEMPLATED BY THE MERGER AGREEMENT, SELLER AGREES THAT:


2.1.          DURING THE PERIOD SELLER MAINTAINS A BUSINESS RELATIONSHIP,
WHETHER AS AN EMPLOYEE, CONSULTANT OR OTHERWISE, WITH IT&E OR ANY SUBSIDIARY OR
CONTROLLED AFFILIATE OF IT&E (IT&E AND EACH OF ITS CONTROLLED AFFILIATES AND
SUBSIDIARIES SHALL BE REFERRED TO HEREIN INDIVIDUALLY AS AN “IT&E ENTITY,” AND
COLLECTIVELY AS THE “IT&E ENTITIES”), AND FOR A PERIOD OF TWO (2) YEARS
THEREAFTER:


(A)           SELLER WILL NOT, DIRECTLY OR INDIRECTLY (THROUGH RELATED PERSONS
OR OTHERWISE), ENGAGE OR INVEST IN, OWN, MANAGE, OPERATE, FINANCE, CONTROL OR
PARTICIPATE IN THE OWNERSHIP, MANAGEMENT, OPERATION, FINANCING OR CONTROL OF, BE
EMPLOYED BY, ASSOCIATED WITH OR IN ANY MANNER CONNECTED WITH, LEND ITS NAME OR
ANY SIMILAR NAME TO, LEND ITS CREDIT TO OR RENDER SERVICES OR ADVICE TO ANY
BUSINESS, VENTURE AND/OR ENTERPRISE WHICH COMPETES IN WHOLE OR IN PART WITH THE
BUSINESSES AND/OR ACTIVITIES OF ANY IT&E ENTITY IN THE UNITED STATES; PROVIDED,
HOWEVER, THAT SELLER MAY PURCHASE OR OTHERWISE ACQUIRE UP TO (BUT NOT MORE THAN)
FIVE PERCENT (5%) OF ANY CLASS OF SECURITIES OF ANY ENTERPRISE (BUT WITHOUT
OTHERWISE PARTICIPATING IN THE ACTIVITIES OF SUCH ENTERPRISE) IF SUCH SECURITIES
ARE LISTED ON ANY NATIONAL OR REGIONAL SECURITIES EXCHANGE OR HAVE BEEN
REGISTERED UNDER SECTION 12(G) OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.  SELLER AGREES THAT THIS COVENANT IS REASONABLE WITH RESPECT TO ITS
DURATION, GEOGRAPHICAL AREA AND SCOPE THAT THE PURPOSE OF THIS COVENANT IS TO
PROTECT THE LEGITIMATE BUSINESS INTERESTS OF IT&E, INCLUDING, WITHOUT
LIMITATION, THE GOODWILL OF ANY AND ALL IT&E ENTITIES.  NOTWITHSTANDING THE
FOREGOING, SELLER MAY AT ANY TIME: (I) SERVE AS A TRUSTEE OF, PERFORM SERVICES
FOR, AND OTHERWISE BE AFFILIATED WITH BOSTON BIOSTATISTICS RESEARCH FOUNDATION
IN A MANNER SUBSTANTIALLY SIMILAR TO THE CURRENT ROLE OF SELLER WITH SUCH
FOUNDATION; PROVIDED THAT BOSTON BIOSTATISTICS RESEARCH FOUNDATION REMAINS A
NON-PROFIT ENTITY; AND (II) SERVE AS A TRUSTEE OF, PERFORM SERVICES FOR, AND
OTHERWISE BE AFFILIATED WITH A COLLEGE, UNIVERSITY, OR NON-PROFIT RESEARCH
FOUNDATION; PROVIDED THAT THE FOREGOING EXCEPTIONS TO SELLER’S OBLIGATIONS
PURSUANT TO THIS SECTION 2.1(A) IN NO WAY MATERIALLY INTERFERE WITH SELLER’S
OBLIGATIONS PURSUANT TO THAT CERTAIN EMPLOYMENT AGREEMENT DATED AS OF EVEN DATE
HEREOF BETWEEN IT&E AND SELLER (THE “EMPLOYMENT AGREEMENT”).  SELLER AGREES THAT
THIS COVENANT IS REASONABLE WITH RESPECT TO ITS DURATION, GEOGRAPHICAL AREA AND
SCOPE.


(B)           SELLER WILL NOT, DIRECTLY OR INDIRECTLY, EITHER FOR ITSELF OR ANY
OTHER PERSON, (I) INDUCE OR ATTEMPT TO INDUCE ANY EMPLOYEE OR CONSULTANT OF ANY
IT&E ENTITY TO LEAVE THE EMPLOY OF OR CONSULTANCY WITH ANY IT&E ENTITY; (II) IN
ANY WAY INTERFERE WITH THE RELATIONSHIP BETWEEN ANY IT&E ENTITY AND ANY EMPLOYEE
OR CONSULTANT OF SUCH IT&E ENTITY; OR (III) CAUSE OR ENCOURAGE ANY OTHER PERSON
TO DO EITHER OF THE FOREGOING.


(C)           SELLER WILL NOT, DIRECTLY OR INDIRECTLY, EITHER FOR ITSELF OR ANY
OTHER PERSON, INTERFERE WITH, IMPAIR, DISRUPT OR DAMAGE ANY IT&E ENTITY’S
RELATIONSHIP WITH ANY OF ITS CUSTOMERS, CUSTOMER PROSPECTS, VENDORS,
CONTRACTORS, COLLABORATORS, JOINT VENTURERS, PARTNERS, LICENSORS, OR LICENSEES
BY SOLICITING OR ENCOURAGING OTHERS TO SOLICIT ANY OF THEM FOR THE PURPOSE OF
DIVERTING OR TAKING AWAY BUSINESS OR OPPORTUNITIES FROM ANY IT&E ENTITY.


2.2.          IN THE EVENT OF A BREACH BY SELLER OF ANY COVENANT SET FORTH IN
SECTION 2.1 ABOVE, THE TERM OF SUCH COVENANT WILL BE EXTENDED BY THE PERIOD OF
THE DURATION OF SUCH BREACH.

2


--------------------------------------------------------------------------------




 


3.             REMEDIES.  IF SELLER BREACHES THE COVENANTS SET FORTH IN SECTION
2 ABOVE, IT&E SHALL BE ENTITLED TO THE FOLLOWING REMEDIES TOGETHER WITH ANY
OTHER REMEDIES IT&E MAY BE ENTITLED TO IN LAW OR EQUITY:  (I) THE RIGHT
TO OBTAIN DAMAGES FROM SELLER; AND (II) IN ADDITION TO ITS RIGHT TO DAMAGES AND
ANY OTHER RIGHTS IT MAY HAVE, TO OBTAIN INJUNCTIVE OR OTHER EQUITABLE RELIEF TO
RESTRAIN ANY BREACH OR THREATENED BREACH OR OTHERWISE TO SPECIFICALLY ENFORCE
THE PROVISIONS OF SECTION 2 ABOVE, IT BEING AGREED THAT MONEY DAMAGES ALONE
WOULD BE INADEQUATE TO COMPENSATE IT&E AND WOULD BE AN INADEQUATE REMEDY FOR
SUCH BREACH.  THE RIGHTS AND REMEDIES OF THE PARTIES TO THIS AGREEMENT ARE
CUMULATIVE AND NOT ALTERNATIVE.


4.             NOTICES.  ALL NOTICES, CONSENTS, WAIVERS AND OTHER COMMUNICATIONS
UNDER THIS AGREEMENT MUST BE IN WRITING AND WILL BE DEEMED TO HAVE BEEN DULY
GIVEN WHEN (I) DELIVERED BY HAND (WITH WRITTEN CONFIRMATION OF RECEIPT); (II)
SENT BY FACSIMILE (WITH WRITTEN CONFIRMATION OF RECEIPT); OR (III) WHEN RECEIVED
BY THE ADDRESSEE, IF SENT BY A NATIONALLY RECOGNIZED OVERNIGHT DELIVERY SERVICE,
RETURN RECEIPT REQUESTED, IN EACH CASE TO THE APPROPRIATE ADDRESSES AND
FACSIMILE NUMBERS SET FORTH BELOW OR ON THE SIGNATURE PAGES HERETO (OR TO SUCH
OTHER ADDRESS AS A PARTY MAY DESIGNATE BY NOTICE TO THE OTHER PARTIES):

If to IT&E:

 

IT&E International Group, Inc.
Attention: Kelly Alberts, President
505 Lomas Santa Fe Drive, Suite 200
Solana Beach, California 92075
Telephone: (858) 777-1644
Facsimile: (858) 366-0961

 

 

 

with a required copy to:

 

Foley & Lardner LLP
Attention: Kenneth D. Polin, Esq.
402 West Broadway, Suite 2300
San Diego, California 92101
Telephone: (619) 234-6655
Facsimile: (619) 234-3510

 

 

 

If to Seller:

 

Philip Lavin, Ph.D
225 Turnpike Road
Southboro, Massachusetts 01772
Telephone: (508) 416-2616
Facsimile: (508) 416-2796

 

 

 

With a required copy to:

 

Mirick, O’Connell, DeMallie & Lougee, LLP
Attention: Jeffrey L. Donaldson
100 Front Street
Worcester, MA 01608
Telephone: (508) 791-8500
Facsimile: (508) 791-8502

 

3


--------------------------------------------------------------------------------




 


5.             GOVERNING LAW; JURISDICTION.  THIS AGREEMENT WILL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE UNITED STATES AND THE
COMMONWEALTH OF MASSACHUSETTS, WITHOUT REFERENCE TO ITS CONFLICTS OF LAWS
PROVISIONS.


6.             WAIVER.  THE RIGHTS AND REMEDIES OF THE PARTIES TO THIS AGREEMENT
ARE CUMULATIVE AND NOT ALTERNATIVE.  NEITHER THE FAILURE NOR ANY DELAY BY ANY
PARTY IN EXERCISING ANY RIGHT, POWER OR PRIVILEGE UNDER THIS AGREEMENT OR THE
DOCUMENTS REFERRED TO IN THIS AGREEMENT WILL OPERATE AS A WAIVER OF SUCH RIGHT,
POWER OR PRIVILEGE; AND NO SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT, POWER
OR PRIVILEGE WILL PRECLUDE ANY OTHER OR FURTHER EXERCISE OF SUCH RIGHT, POWER OR
PRIVILEGE OR THE EXERCISE OF ANY OTHER RIGHT, POWER OR PRIVILEGE.  TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, (I) NO CLAIM OR RIGHT ARISING OUT OF
THIS AGREEMENT OR THE DOCUMENTS REFERRED TO IN THIS AGREEMENT CAN BE DISCHARGED
BY ONE PARTY, IN WHOLE OR IN PART, BY A WAIVER OR RENUNCIATION OF THE CLAIM OR
RIGHT UNLESS IN WRITING SIGNED BY THE OTHER PARTY; (II) NO WAIVER THAT MAY BE
GIVEN BY A PARTY WILL BE APPLICABLE EXCEPT IN THE SPECIFIC INSTANCE FOR WHICH IT
IS GIVEN; AND (III) NO NOTICE TO OR DEMAND ON ONE PARTY WILL BE DEEMED TO BE A
WAIVER OF ANY OBLIGATION OF SUCH PARTY OR OF THE RIGHT OF THE PARTY GIVING SUCH
NOTICE OR DEMAND TO TAKE FURTHER ACTION WITHOUT NOTICE OR DEMAND AS PROVIDED IN
THIS AGREEMENT OR THE DOCUMENTS REFERRED TO IN THIS AGREEMENT.


7.             ASSIGNMENT, SUCCESSORS, NO THIRD-PARTY RIGHTS AND IDENTITY OF
PARTIES.  IT&E MAY ASSIGN ANY OF ITS RIGHTS UNDER THIS AGREEMENT TO A RELATED
PERSON OF IT&E, OR A SUCCESSOR-IN-INTEREST TO IT&E.  SELLER MAY NOT ASSIGN OR
DELEGATE ITS OBLIGATIONS UNDER THIS AGREEMENT.  THIS AGREEMENT WILL APPLY TO, BE
BINDING IN ALL RESPECTS UPON AND INURE TO THE BENEFIT OF THE SUCCESSORS AND
PERMITTED ASSIGNS OF THE PARTIES HERETO.

Nothing expressed or referred to in this Agreement will be construed to serve to
enlarge the scope of, or intent protected by, this Agreement, or give any Person
other than the parties to this Agreement any legal or equitable right, remedy or
claim under or with respect to this Agreement or any provision of this
Agreement.  This Agreement and all of its provisions and conditions are for the
sole and exclusive benefit of the parties to this Agreement and their successors
and permitted assigns.


8.             SEVERABILITY.  IN THE EVENT ANY PROVISION OF THIS AGREEMENT IS
FOUND TO BE UNENFORCEABLE, INVALID OR ILLEGAL BY AN ARBITRATOR OR COURT OF
COMPETENT JURISDICTION, SUCH PROVISION SHALL BE DEEMED MODIFIED TO THE EXTENT
NECESSARY TO ALLOW ENFORCEABILITY OF THE PROVISION AS SO LIMITED, IT BEING
INTENDED THAT THE PARTIES SHALL RECEIVE THE BENEFIT CONTEMPLATED HEREIN TO THE
FULLEST EXTENT PERMITTED BY LAW.  IF A DEEMED MODIFICATION IS NOT SATISFACTORY
IN THE JUDGMENT OF SUCH ARBITRATOR OR COURT, THE UNENFORCEABLE, INVALID OR
ILLEGAL PROVISION SHALL BE DEEMED DELETED, AND THE LEGALITY, VALIDITY AND
ENFORCEABILITY OF THE REMAINING PROVISIONS SHALL NOT BE AFFECTED THEREBY.


9.             SECTION HEADINGS; CONSTRUCTION.  THE HEADINGS SET FORTH IN THIS
AGREEMENT ARE FOR CONVENIENCE ONLY AND SHALL NOT BE USED IN INTERPRETING THIS
AGREEMENT.  THIS AGREEMENT HAS BEEN DRAFTED BY LEGAL COUNSEL REPRESENTING IT&E,
BUT SELLER HAS PARTICIPATED IN THE NEGOTIATION OF ITS TERMS.  FURTHERMORE,
SELLER ACKNOWLEDGES THAT SELLER HAS HAD AN OPPORTUNITY TO REVIEW THE AGREEMENT
AND HAS HAD IT REVIEWED AND NEGOTIATED BY LEGAL COUNSEL ACTING ON HIS/HER
BEHALF, AND,

4


--------------------------------------------------------------------------------




 


THEREFORE, THE NORMAL RULE OF CONSTRUCTION TO THE EFFECT THAT ANY AMBIGUITIES
ARE TO BE RESOLVED AGAINST THE DRAFTING PARTY SHALL NOT BE EMPLOYED IN THE
INTERPRETATION OF THIS AGREEMENT.


10.           COUNTERPARTS; FACSIMILE.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR
MORE COUNTERPARTS, ALL OF WHICH WHEN FULLY EXECUTED AND DELIVERED BY ALL PARTIES
HERETO AND TAKEN TOGETHER SHALL CONSTITUTE A SINGLE AGREEMENT, BINDING AGAINST
EACH OF THE PARTIES.  TO THE MAXIMUM EXTENT PERMITTED BY LAW OR BY ANY
APPLICABLE GOVERNMENTAL AUTHORITY, ANY DOCUMENT MAY BE SIGNED AND TRANSMITTED BY
FACSIMILE WITH THE SAME VALIDITY AS IF IT WERE AN INK-SIGNED DOCUMENT.  EACH
SIGNATORY BELOW REPRESENTS AND WARRANTS BY HIS OR HER SIGNATURE THAT HE OR SHE
IS DULY AUTHORIZED (ON BEHALF OF THE RESPECTIVE ENTITY FOR WHICH SUCH SIGNATORY
HAS ACTED) TO EXECUTE AND DELIVER THIS INSTRUMENT AND ANY OTHER DOCUMENT RELATED
TO THIS TRANSACTION, THEREBY FULLY BINDING EACH SUCH RESPECTIVE ENTITY.


11.           EXPENSES.  THE PREVAILING PARTY IN ANY PROCEEDING RELATING TO THE
ENFORCEMENT OR INTERPRETATION OF THIS AGREEMENT (THE “PROCEEDING”) MAY RECOVER
FROM THE NON-PREVAILING PARTY ALL COSTS, EXPENSES AND ACTUAL ATTORNEY’S FEES
(INCLUDING, BY WAY OF EXAMPLE ONLY AND WITHOUT LIMITATION, EXPERT WITNESS AND
OTHER CONSULTANTS FEES AND COSTS) RELATING TO OR ARISING OUT OF (I) THE
PROCEEDING (WHETHER OR NOT THE PROCEEDING PROCEEDS TO JUDGMENT); AND (II) ANY
POST-JUDGMENT OR POST-AWARD PROCEEDING INCLUDING, WITHOUT LIMITATION, ONE TO
ENFORCE OR COLLECT ANY JUDGMENT OR AWARD RESULTING FROM THE PROCEEDING.  ALL
SUCH JUDGMENTS AND AWARDS SHALL CONTAIN A SPECIFIC PROVISION FOR THE RECOVERY OF
ALL SUCH SUBSEQUENTLY INCURRED COSTS, EXPENSES AND ACTUAL ATTORNEY’S FEES.


12.           ENTIRE AGREEMENT.  THIS AGREEMENT (TOGETHER WITH THE MERGER
AGREEMENT, THE EMPLOYMENT AGREEMENT AND ALL DOCUMENTS REFERRED TO THEREIN)
CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER OF THIS AGREEMENT AND SUPERSEDES ALL PRIOR WRITTEN AND ORAL AGREEMENTS
AND UNDERSTANDINGS BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER OF
THIS AGREEMENT.  THIS AGREEMENT MAY NOT BE AMENDED EXCEPT BY A WRITTEN AGREEMENT
EXECUTED BY THE PARTY TO BE CHARGED WITH THE AMENDMENT.


13.           MISCELLANEOUS PROVISIONS.  THE PARTIES HERETO AGREE THAT THE
RESTRICTIONS ON COMPETITION, SOLICITATION AND DISCLOSURE IN THIS AGREEMENT ARE
FAIR, REASONABLE AND NECESSARY FOR THE PROTECTION OF THE INTERESTS OF IT&E.  IT
IS THE INTENTION OF THE PARTIES ONLY TO RESTRICT THE ACTIVITIES OF SELLER AS
NECESSARY TO PROTECT THE LEGITIMATE BUSINESS INTERESTS OF IT&E, INCLUDING,
WITHOUT LIMITATION, THE GOODWILL OF ANY AND ALL IT&E ENTITIES, AND NOTHING
CONTAINED HEREIN SHALL BE CONSTRUED TO PREVENT SELLER FROM CONTINUING IN
BUSINESS DURING OR AFTER THE TERM OF THIS AGREEMENT IN LINES OF BUSINESS OR
GEOGRAPHICAL AREAS NOT SUBJECT TO THIS AGREEMENT.  IF ANY RESTRICTION SET FORTH
IN THIS AGREEMENT IS FOUND BY ANY COURT OF COMPETENT JURISDICTION TO BE
UNENFORCEABLE BECAUSE IT EXTENDS FOR TOO LONG A PERIOD OF TIME OR OVER TOO GREAT
A RANGE OF ACTIVITIES OR IN TOO BROAD A GEOGRAPHIC AREA, THEN SUCH COURT IS
HEREBY AUTHORIZED BY THE UNDERSIGNED PARTIES TO REFORM THE OFFENDING RESTRICTION
TO RENDER IT ENFORCEABLE EVEN IF IN A MODIFIED FORM.

[Remainder of Page Intentionally Left Blank]

5


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed and delivered this Non-Competition
and Non-Solicitation Agreement as of the date first written above.

 

“IT&E”

IT&E INTERNATIONAL GROUP, INC.
a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Alastair McEwan

 

 

 

Name:

Alastair McEwan

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

“Seller”

 

/s/ Philip Lavin, Ph.D.

 

 

 

Philip Lavin, Ph.D, an individual

 

[Signature Page to Non-Competition and Non-Solicitation Agreement]

 


--------------------------------------------------------------------------------